Citation Nr: 1624524	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In November 2015, the Board remanded the claim for additional development and the case has now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.3.07, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for bilateral hearing loss.  As such, no discussion of VA's duties to notify or assist is necessary.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran attributes his bilateral hearing loss to noise exposure during his service in the Republic of Vietnam.  He asserts he was exposed to hazardous noise from explosives on multiple occasions while serving with a Special Forces unit.  He contends that he was noted to have decreased hearing on a 1968 in-service examination, but that his hearing loss was not acute enough at that time to require the use of hearing aids.  Thus, the Veteran essentially claims to have had some degree of hearing loss since service.  

The medical evidence of record establishes that the Veteran has bilateral hearing loss disability as defined by VA regulation.  His service treatment records indicate decreased hearing thresholds on an August 1968 audiological examination but are negative for evidence of a hearing loss disability as defined by VA regulations.  Nevertheless, the Veteran's service personnel records reflect that he primarily served with Special Forces units and show that he was awarded the Purple Heart and Combat Infantry Badge for his service in Vietnam, both of which are indicative of combat service.  Given these decorations, his claimed noise exposure is consistent with the circumstance of his combat service notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b).  As such, extensive military noise exposure has been established in this case.

In support of the claim, the Veteran submitted a September 2008 letter from a private ear, nose, and throat physician who relayed that the Veteran's recent hearing evaluation indicated the presence of bilateral high frequency sensorineural hearing loss.  After noting the Veteran's exposure to "a great deal" of loud noise while in Vietnam, the physician opined that the Veteran's hearing loss resulted from loud noise exposure during his Vietnam service.

The evidence also includes the May 2011 and June 2013 opinions from VA examiners who reviewed the evidence and determined that the Veteran's bilateral hearing loss disability is not related to in-service noise exposure.  Both the May 2011 and June 2013 VA examiners opined that the disability was less likely as not related to or caused by the Veteran's military service based primarily on the Veteran's normal bilateral hearing at the time of his separation from service.  The May 2011 examiner also highlighted the absence of any significant changes in the Veteran's hearing during service.  The June 2013 examiner further rationalized that there was no evidence shown in the literature indicating that noise exposure causes delayed onset hearing loss.  

Similarly, a January 2016 VA examiner who reviewed the evidence of record, noted that the Veteran's hearing was normal on an October 1972 examination and determined that there was no objective evidence (audiograms) or subjective complaints of hearing impairment during active service.  The January 2016 examiner concluded that the Veteran did not have a hearing impairment at any time during service and that there was no evidence of acoustic trauma or injury.  According to this examiner, a disability "must be present during active duty service to be service-connected."  The examiner stated that the absence of hearing impairment and a positive standard threshold shift, bilaterally, is the type of evidence necessary to opine that it is less likely than not that the Veteran's current hearing loss is due to or caused by excessive military noise exposure.  

Here, the Board notes that although the May 2011, June 2013, and January 2016 VA opinions were provided following a review of the evidence and/or examination of the Veteran, the VA examiners' opinions against the claim are primarily based on the absence of a hearing loss disability shown at that time of the Veteran's separation from active duty.  Thus, these opinions are inconsistent with the directive set forth in Hensley that service connection for hearing loss is not precluded in the absence of a hearing loss disability under 38 C.F.R. § 3.385 shown at the time of separation.  Moreover, these opinions do not adequately consider the Veteran's lay statements that he has experienced hearing loss since service.  Thus, the VA examiners' opinions against the claim do not, in the Board's opinion, outweigh the lay evidence and other medical evidence of record indicating that the Veteran's hearing loss is related to his military service.

In this regard, the Board finds the Veteran's statements as to the in-service onset of hearing loss to be credible in light of his recognized combat service and the other evidence of record.  The Board also notes that the Veteran has been granted service connection for tinnitus due to in-service noise exposure.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for bilateral hearing loss.


ORDER
Service connection for bilateral hearing loss is granted




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


